429 F.2d 428
NEW ENGLAND FISH COMPANY et al., Plaintiffs and Appellees,v.The BARGE OR VESSEL SONYA, etc., et al., Appellant.
No. 24787.
United States Court of Appeals, Ninth Circuit.
September 1, 1970.

Appeal from the United States District Court for the District of Alaska; Raymond E. Plummer, Judge.


1
Robert V. Zener (argued), Alan S. Rosenthal, Stephen R. Felson, Attys., Wm. D. Ruckelshaus, Asst. Atty. Gen., Department of Justice, Washington, D. C., John F. Meadows, Atty., Admiralty & Shipping Section, U. S. Dept. of Justice, San Francisco, Cal., Douglas B. Baily, U. S. Atty., Anchorage, Alaska, for appellant.


2
W. C. Arnold (argued), Anchorage, Alaska, for appellees.


3
Joseph H. Shortell, Anchorage, Alaska, for defendant Marine View Fisheries, Inc.


4
Burr, Pease & Kurtz, Anchorage, Alaska, for intervenor Nakat Packing Corp.


5
Roy H. Madsen, Kodiak, Alaska, for intervenor Kodiak Oil Sales, Inc.


6
Before CHAMBERS, HAMLEY and KILKENNY, Circuit Judges.

PER CURIAM:

7
The award of the district court of attorney fees from the proceeds of sale of the Vessel Sonya is affirmed. We find it was not clearly erroneous.


8
The likelihood of another factual situation occurring just like the one here is so remote that it is not thought a discussion of the merits of the "informal foreclosure" used here would have any precedential value.